Citation Nr: 0718213	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  03-21 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for an ear infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, had the practical 
effect of reopening the veteran's previously denied claims of 
entitlement to service connection for chronic headaches and 
an ear infection and denying the claims on the merits.  For 
reasons explained below, the Board will review the case on 
the merits.

The file includes correspondence received by VA in May 2005 
indicating that the veteran is also claiming entitlement to 
service connection for bilateral hearing loss and tinnitus.  
As these issues have not been adjudicated, they are referred 
to the RO for appropriate action.

The Board notes that in his substantive appeal, the veteran 
requested to have an RO hearing before a traveling Veterans 
Law Judge.  A hearing was duly scheduled, but before the 
hearing he informed VA that he was unable to attend on 
account of poor health and motioned to be rescheduled for a 
videoconference hearing.  His motion was granted, and a 
videoconference hearing was scheduled for May 2007.  The 
veteran failed to appear for the hearing.  Thereafter, he 
submitted his motion to have his case advanced on the Board's 
docket for immediate appellate adjudication.  The Board 
granted his motion in June 2007 on grounds of his advanced 
age.  The veteran is 80 years old at the time of this appeal.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Headaches noted in service are note shown to be related 
to currently diagnosed headaches.

3.  Service medical records are silent for treatment of ear 
infections or fungus, and present ear pathology is not shown 
to be related to service.  


CONCLUSIONS OF LAW

1.  Chronic headaches were not incurred in or aggravated by 
military service, nor may service incurrence of an organic 
disease of the nervous system be so presumed.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).

2.  Ear infections were not incurred in or aggravated by 
military service, nor may service incurrence of an organic 
disease of the nervous system be so presumed.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2002, and December 2003.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Board notes that in January 1979, the RO denied service 
connection for headaches and ear infections, and the veteran 
did not appeal that decision.  Procedurally, the claim filed 
by the veteran in February 2002 should be treated as a 
reopened claim, requiring the veteran to submit new and 
material evidence (see 38 C.F.R. § 3.156 (2006).  However, in 
reviewing the 1979 RO decision, it seems that the RO failed 
to review the service medical records, as headaches were 
noted in service.  The Board is faced with the dilemma of 
either sending the case back to the RO to correct procedural 
defects; or, review the case on the merits.  Given the 
veteran's advanced age of 80 years, following the second 
course of action would not be detrimental or harmful to the 
veteran, as it would require the Board to review the evidence 
in its' entirety.  The Board chooses to review the case on 
the merits.  

In Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007), the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  In this 
regard, the RO correctly adhered to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) with regard to 
claims of entitlement to service connection.  The VCAA 
provisions, as codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), and as interpreted by the United States 
Court of Appeals for Veterans Claims (the Court) have been 
fulfilled by information provided to the veteran in letters 
from the RO dated in March 2002.  The March 2002 letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that the 
veteran send in any evidence in his possession that would 
support his claims.  A second letter, dated in December 2003 
also addressed VCAA requirements.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The RO undertook efforts to obtain all available 
evidence that was pertinent to the issue of entitlement to 
service connection for chronic headaches and an ear 
infection.  All of the private physicians whom the veteran 
reported receiving treatment post-service for his claimed 
disabilities were either deceased or retired and their 
records were unavailable.  Those records obtained included 
the veteran's VA examination and treatment reports for the 
period from 2002 - 2003.

While the notice letters issued in March 2002 and December 
2003 provided full notice of the VCAA only as it pertained to 
service connection, any defect with respect to the VCAA 
notice requirement for new and material evidence claims was 
harmless error.  See Mayfield, supra.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and the actions taken by VA in developing and 
adjudicating the claims as original service connection issues 
on the merits have essentially cured the error of notice.  
Therefore, the Board's adjudication of this appeal on the 
merits would not result in prejudice to the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board concludes that VA has complied with the VCAA notice 
requirements prescribed by statute and caselaw with respect 
to applications to reopen previously denied claims for VA 
compensation.  Therefore, it will proceed with the appellate 
adjudication of the current appeal.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous 
system, although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2006)

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).

Factual background and analysis

The veteran is seeking service connection for chronic 
headaches and an ear infection.  Service medical records show 
that on several occasions during naval service he was treated 
for headaches associated with acute upper respiratory 
infections, acute catarrhal fever, and acute gastroenteritis.  
The veteran's service medical records reflect that he 
reported a pre-service history of two head concussions that 
reportedly occurred in July 1943 and August 1943.  However, 
neurological examinations of the veteran during service were 
negative for any pathology.  The veteran's service medical 
records show normal findings with respect to examinations of 
his ears and no treatment for any ear infections.

Post service, VA medical records dated from 2002 to 2003, 
show that the veteran was treated for complaints of 
persistent headaches that appeared to be psychosomatic in 
origin.  The evidence referred to an August 2001 CT scan of 
his head, which shows normal intracranial findings, and his 
treating physicians could detect no physical pathology that 
could account for the veteran's subjective complaints of 
chronic headaches.  A VA psychiatric examination report dated 
in March 2002 shows Axis I diagnoses which included a 
depressive disorder (not otherwise specified) with associated 
somatic complaints including headaches.  Treatment reports 
dated as recently as 2003 were unable to attribute the 
veteran's headache complaints to any determinable source 
pathology.  The veteran is presently service-connected only 
for a scar that is a postoperative residual of a herniotomy 
and determined to be asymptomatic.  The evidence submitted 
does not contain any mention whatsoever of an ear infection.  

The Board has reviewed the evidence finds that it does not 
meet the criteria for the award of service connection for 
chronic headaches and an ear infection.  The VA medical 
records of 2002 - 2003 do not contain any objective medical 
opinion linking the veteran's current headaches to his period 
of military service, or otherwise present a nexus between his 
post-service headaches to the headache episodes documented in 
service.  The evidence makes no mention whatsoever of any 
current ear infections, much less present a nexus between his 
alleged ear infections and active service.  

In this regard, to the extent that the veteran asserts that 
there exists a nexus between his claimed disabilities and his 
period of military service based on his knowledge of medicine 
and his own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are not entitled to be accorded 
any probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In summary, if after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2006).  However, in the present case, the 
evidence does not raise a reasonable doubt, and the Board 
finds no basis upon which to award service connection for 
chronic headaches or ear infections.  


ORDER

Service connection for chronic headaches is denied.

Service connection for an ear infection is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


